DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s arguments/amendments filed Dec. 16, 2021 have been fully considered but are not persuasive.

2.	Response to Applicant’s argument:
	Regarding claim 1, Applicant argued that Ono et al. (6,265,916) (hereinafter “Ono”) doesn’t disclose “a free-running oscillator” since Ono discloses a clock multiplier circuit (a type of phase-locked loop circuit) capable of generating a high frequency clock signal from a low frequency input clock signal. A free-running oscillator is well known as “an oscillator capable of running freely.”. 
The Examiner respectfully disagrees because the Examiner previously pointed out that the ring oscillator formed by 47 and 48 in Fig.13 (column 9, line 30-33) as being “a free-running oscillator” since the ring oscillator itself is a free-running oscillator, which is controlled by a frequency adjustment circuit (40 and 42-46 (or) 42-46, respectively) for adaptively adjusting the frequency of the free-running oscillator. 
If the combination of 47 and 48 in Fig.13 is not a free-running oscillator then the combination of 47 and 48 in Fig.13 wouldn’t be named as a ring oscillator since the ring oscillator itself is capable of running freely. 
	 
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-6, 9, 14, 15, 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono et al. (6,265,916) (hereinafter “Ono”).
Regarding claim 1, Ono discloses oscillator circuitry (40 and 42-48 in Fig.13 (or) 42-48 in Fig.13, please refer to the whole reference for detailed) comprising: a free-running oscillator (formed by 47 and 48 in Fig.13) for generating pulses at a frequency Tosc (OUTPUT CLOCK SIGNAL); and a frequency adjustment circuit (40 and 42-46 (or) 42-46, respectively) for adaptively adjusting the frequency of the free-running oscillator, the frequency adjustment circuit comprising: a counter (42) configured to count a number of pulses generated by the free-running oscillator; and logic (45) configured to compare the number of pulses with an expected number of pulses (output from 44) to determine a difference value (output from 45) and to adjust the frequency of the free-running oscillator (controlling the delay line 47 is to adjust the frequency of the free-running oscillator; please refer to at least Abstract) in dependence on the difference value, wherein the frequency adjustment circuit is configured, in response to receiving a synchronization pulse (INPUT CLOCK SIGNAL), to trigger an update of the number of pulses to be compared (please refer to at least column 9, line 34-52).
Regarding claim 2, Ono discloses the logic further comprises: a register (43) configured to receive a counter value (value from 42) from the counter, to store the counter value as a stored counter value and to output the stored counter value in response to receiving the synchronization pulse (INPUT CLOCK SIGNAL).
Regarding claim 3, Ono discloses the counter (42) is configured to be reset in response to receiving the synchronization pulse (INPUT CLOCK SIGNAL; please refer to at least column 9, line 34-52).
Regarding claim 4, Ono discloses the frequency adjustment circuit is configured to be triggered by a rising edge of the synchronization pulse (INPUT CLOCK SIGNAL; rising or falling edge of the synchronization pulse is used to trigger).
Regarding claim 5, Ono discloses a digital input/output pin (pin which receives INPUT CLOCK SIGNAL) for receiving the synchronization pulse from an external source (41) and configured to supply the synchronization pulse to the frequency adjustment circuit (40 and 42-46).
Regarding claim 6, Ono discloses the free-running oscillator (formed by 47 and 48 in Fig.13) is a signal-controlled oscillator for generating pulses at a frequency which depends on a control signal (signal from 46).
	Regarding claim 9, Ono discloses the logic (45) comprises: a comparator (45) for comparing the number of pulses (output from 43) with the expected number of pulses (output from 44) and determining the difference value (output from 45); and a controller (46) for generating the control signal for the free-running oscillator (formed by 47 and 48 in Fig.13) in dependence on the difference value.
Regarding claim 14, Ono discloses a sequencer (46 in Fig.13) configured, in response to receiving the difference value (output from 45), to determine a size and/or a direction of change of frequency (to increase or decrease frequency by controlling delay line 47) and to output data for generating the control signal.
Regarding claim 15, Ono discloses the sequencer (46 in Fig.13) is configured to identify an error condition which depends on the number of pulses (please refer to information related to Fig.17-19) and, in response to identifying the presence of the error condition, not to adjust the frequency of the free-running oscillator (when there is no error after comparison; please refer to at least column 11, line 1-6). 
Regarding claim 29, Ono discloses a method (Fig.13, please refer to the whole reference for detailed) of adjusting a free-running oscillator (formed by 47 and 48 in Fig.13) generating pulses at a frequency (OUTPUT CLOCK SIGNAL), the method comprising: counting a number of pulses (using 42) generated by the free-running oscillator; comparing the number of pulses (using 45) with an expected number of pulses (output from 44) to determine a difference value; adjusting frequency of the oscillator (using 46) in dependence upon the difference value; and in response to receiving a synchronization pulse (INPUT CLOCK SIGNAL), triggering an update of the number of pulses to be compared (please refer to at least column 9, line 34-52).
Regarding claim 30, Ono discloses adjusting frequency of the oscillator (using 46) comprises generating a control signal (output from 46) for the oscillator (formed by 47 and 48) in dependence on the difference value (value output from 45).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 7, 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (6,265,916) (hereinafter “Ono”) in view of Mosalikanti et al. (2019/0296747) (“Mosalikanti”).
Regarding claim 7, Ono is used to reject claims 1 and 6 above.
Ono doesn’t disclose the signal-controlled oscillator is a current-controlled oscillator. 
	Mosalikanti discloses an example of a current-controlled oscillator (301/102 in Fig.1, 3A and 4, where current of the oscillator is controlled by current mirror of 307 or 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ono with the teaching of Mosalikanti to provide the signal-controlled oscillator is a current-controlled oscillator. The suggestion/motivation would have been to use a current-controlled oscillator to provide oscillation signal.
Regarding claim 8, Ono is used to reject claims 1, 6 and 8 above.
Ono doesn’t disclose the signal-controlled oscillator is a voltage-controlled oscillator. 
	Mosalikanti discloses an example of a voltage-controlled oscillator (301/102 in Fig.1, 2 and 3B) controlled by comparing the frequency of the oscillator with a reference similar to Ono. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ono with the teaching of Mosalikanti to provide the signal-controlled oscillator is a voltage-controlled oscillator. The suggestion/motivation would have been to use a voltage-controlled oscillator to provide oscillation signal.
Regarding claim 10, Ono is used to reject claims 1, 6 and 9 above.
Ono doesn’t disclose a digital-to-analogue converter for converting a digital value of the control signal into an analogue value.
Mosalikanti discloses an example of a digital-to-analogue converter (307/101 in Fig.1 and 3A) for converting a digital value of the control signal into an analogue value.

Regarding claim 11, Ono is used to reject claim 1 above.
Ono doesn’t disclose the free-running oscillator is a digitally-controlled oscillator. 
Mosalikanti discloses an example of the free-running oscillator is a digitally-controlled oscillator (301/102 and DAC in Fig.3A is a digitally controlled oscillator, where DAC receives digital control signal). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ono with the teaching of Mosalikanti to provide the free-running oscillator is a digitally-controlled oscillator. The suggestion/motivation would have been to use a digitally-controlled oscillator to provide oscillation signal as taught by Mosalikanti.
Regarding claim 12, Ono is used to reject claim 1 above.
Ono doesn’t disclose the free-running oscillator is an analogue-controlled oscillator.
Mosalikanti discloses an example of the free-running oscillator is an analogue-controlled oscillator (301/102 in Fig.3A is an analogue-controlled oscillator which is controlled by analogue signal output from 307).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ono with the teaching of .

8.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (6,265,916) (hereinafter “Ono”) in view of Antic et al. (2020/0049747) (“Antic”) and Delmas et al. (5,663,688) (“Delmas”).
Regarding claim 13, Ono is used to reject claim 1 above.
Ono doesn’t disclose an input signal processing circuit to select certain pulses or certain features of pulses from a synchronization signal so as to select one of at least two, different synchronization periods. 
Antic discloses an example of an input signal processing circuit (1 and 2 in Fig. 1) to select certain pulses or certain features of pulses from a synchronization signal (A) so as to select one of at least two, different synchronization periods (using low pass filter to suppress higher unwanted harmonic frequencies as well as noise to obtain a desired synchronization periods). 
Delmas discloses another type of an input signal processing circuit (1 in Fig.1 or 8 in Fig. 3) to select certain pulses or certain features of pulses from a synchronization signal (CVBS) so as to select one of at least two, different synchronization periods (Fig.2a and 2b (or) Fig.4a-4c). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ono with the teaching of Antic or Delmas to use an input signal processing circuit to select certain pulses or certain .

9.	Claims 16, 17 and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (6,265,916) (hereinafter “Ono”) in view of Culler (7,046,057).
Regarding claim 16, Ono is used to reject claim 1 above.
Ono discloses the oscillator circuitry (40 and 42-48 in Fig.13).
Ono doesn’t explicitly disclose an integrated circuit comprising the oscillator circuitry.
Culler discloses an example of an integrated circuit (14 in Fig.1 or 52 in Fig.2) comprising the oscillator circuitry (66 in Fig.2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ono with the teaching of Culler to provide an integrated circuit comprising the oscillator circuitry. The suggestion/motivation would have been to provide the oscillator circuitry on an integrated circuit as taught by Culler.
Regarding claim 17, Ono in view of Culler is used to reject claims 1 and 16 above.
Ono discloses the oscillator circuitry (40 and 42-48 in Fig.13) is a digital circuit or a mixed-signal circuit (where 40 and 42-48 in Fig.13 are digital or a mixed-signal circuit). 

Culler discloses an example of an integrated circuit (14 in Fig.1 or 52 in Fig.2) comprising the oscillator circuitry (66 in Fig.2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ono with the teaching of Culler to provide the integrated circuit of claim 16, which is digital integrated circuit or a mixed-signal integrated circuit. The suggestion/motivation would have been to provide the oscillator circuitry on an integrated circuit as taught by Culler.
Regarding claim 19, Ono in view of Culler is used to reject claims 1 and 16 above.
Ono discloses a system (Fig.13) comprising: a source (41 (or) 41, the oscillator which provides REFERENCE CLOCK SIGNAL, the circuit which provides PERIOD T in Fig.13, and the oscillator which provides CLK in Fig.14) of a synchronization signal (INPUT CLOCK SIGNAL) containing synchronization pulses (pulses of INPUT CLOCK SIGNAL) for defining a synchronization period, the source comprising: a reference oscillator (oscillator which provides REFERENCE CLOCK SINGAL); and an output (output of 41) for the synchronization signal, the synchronization pulses generated using the reference oscillator; and at least one oscillator circuitry (40 and 42-48) configured to receive the synchronization signal and to use the synchronization pulses to count the number of pulses (using 42) generated by the free-running oscillator (formed by 47 and 48).

Culler discloses an example of an integrated circuit (14 in Fig.1 or 52 in Fig.2) comprising the oscillator circuitry (66 in Fig.2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ono with the teaching of Culler to provide an integrated circuit comprising the oscillator circuitry. The suggestion/motivation would have been to provide the oscillator circuitry on an integrated circuit as taught by Culler.
Regarding claim 20, Ono in view of Culler is used to reject claims 1, 16 and 19 above.
Ono discloses the oscillator circuitry of claim 16 as explained above.
Ono doesn’t disclose at least two integrated circuits of claim 16.
Culler discloses an example of at least two integrated circuits (14 and 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ono with the teaching of Culler to provide at least two integrated circuits of claim 16. The suggestion/motivation would have been to provide the oscillator circuitry on an integrated circuit as taught by Culler.
Regarding claim 21, Ono in view of Culler is used to reject claims 1, 16 and 19 above.
Ono discloses the source (41, the oscillator which provides REFERENCE CLOCK SIGNAL, the circuit which provides PERIOD T in Fig.13, and the oscillator oscillator circuitry (42-46 in Fig.13).
Ono doesn’t explicitly disclose an integrated circuit comprising the oscillator circuitry.
Culler discloses an example of an integrated circuit (14 in Fig.1 or 52 in Fig.2) comprising the oscillator circuitry (66 in Fig.2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ono with the teaching of Culler to provide an integrated circuit comprising the oscillator circuitry. The suggestion/motivation would have been to provide the oscillator circuitry on an integrated circuit as taught by Culler.
Regarding claim 22, Ono in view of Culler is used to reject claims 1, 16 and 19 above.
Ono discloses the expected value is programmable (please refer to Fig.14; column 9, line 64 to column 10, line 32, where expected value is set as desired).
Regarding claim 23, Ono in view of Culler is used to reject claims 1, 16 and 19 above.
Ono discloses the source (41) is configured to generate first and second sets of synchronization pulses (INPUT CLOCK SIGNAL provides synchronization pulses) having first and second different synchronization periods (by using PERIOD T to set different synchronization periods).
Regarding claim 24, Ono in view of Culler is used to reject claims 1, 16 and 19 above.

Culler discloses an example of at least two integrated circuits (14 and 16 n Fig.1) having synchronized oscillators (66 in Fig.2) having frequencies which lie within 5%, 2% or 1% (which is depending on the oscillator circuitry of each of the integrated circuits (14 and 16) and sync input in Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ono with the teaching of Culler to provide at least two integrated circuits having synchronized oscillators having frequencies which lie within 5%, 2% or 1%. The suggestion/motivation would have been to synchronize multiple oscillator circuitry as taught by Culler.
Regarding claim 25, Ono in view of Culler is used to reject claims 1, 16 and 19 above.
Ono discloses the source (41, the oscillator which provides REFERENCE CLOCK SIGNAL, the circuit which provides PERIOD T in Fig.13, and the oscillator which provides CLK in Fig.14) comprising at least one processor (processor which is configured to provide PERIOD T).
Ono doesn’t disclose the source is an integrated circuit.
Culler discloses an example of a source (synchronization source 12) is an integrated circuit comprising at least one processor (18 in Fig.1 and control system shown in Fig. 2 and 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ono with the teaching of Culler to 
Regarding claim 26, Ono in view of Culler is used to reject claims 1, 16 and 19 above.
Ono discloses the source (41, the oscillator which provides REFERENCE CLOCK SIGNAL, the circuit which provides PERIOD T in Fig.13, and the oscillator which provides CLK in Fig.14) is a microcontroller or a system-on-a-chip (microcontroller or system-on-a-chip which is configured to provide INPUT CLOCK SIGNAL).

10.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (6,265,916) (hereinafter “Ono”) in view of Culler (7,046,057) and Genest (2014/0375376).
	Regarding claim 18, Ono in view of Culler is used to reject claims 1 and 16 above.
	Ono doesn’t explicitly disclose the integrated circuit of claim 16, which is a gate driver. 
Genest discloses an example of an integrated circuit (Fig.1), which is a gate driver includes an oscillator (23). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ono in view of Culler with the teaching of Genest to provide the integrated circuit of claim 16, which is a .

11.	Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (6,265,916) (hereinafter “Ono”) in view of Culler (7,046,057) and Sudo (2018/0091158).
Regarding claim 27, Ono in view of Culler is used to reject claims 1 and 19 above.
Ono discloses the system of claim 19 as explained above.
Ono doesn’t disclose a vehicle or plant comprising the system.
Sudo discloses an example of a vehicle (Fig.28) or plant comprising an oscillator (for example oscillator in Fig.1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ono in view of Culler with the teaching of Sudo to provide a vehicle or plant comprising the system of claim 19. The suggestion/motivation would have been to use the oscillator in a vehicle.
Regarding claim 28, Ono in view of Culler is used to reject claims 1 and 19 above.
Ono discloses the system of claim 19 as explained above.
Ono doesn’t disclose a motor vehicle comprising the system.
Sudo discloses an example of a motor vehicle (Fig.28) comprising an oscillator (for example oscillator in Fig.1). 


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Richard Tan/Primary Examiner 2849